                                                          USDCSDNY
                                                          DOCUMENT
UNITED STATES DISTRICT COURT                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                             .DOC #:_ _ _,,._+1,L.-1-.-,,,..,..,.;,..-,
                                                           DATE FILED: - , ,,.
-----------------------------x
Jaquan McIntosh,

                      Plaintiff(s),                                      19-cv-11966 (LAK)
 V.


United States of America,

                      Defendant(s).
-----------------------------x
                                             ORDER

LEWIS A. KAPLAN, District Judge.

              Petitioner's December 16, 2019 letter the Court was accepted as a motion under
18 U.S.C. §2255 and the caption and docket number above has been assigned.

                The Clerk of Court is directed to send petitioner copies of the motion forms for a
2255 habeas petition and the pro bono appointment of counsel along with a copy of this order.
Petitioner is directed to utilize the forms and file them as amended motions with the Clerk of
Court no later than f ebruary 28, 2020.


               SO ORDERED.


Dated:         January 8, 2020



                                                            Lewis A. Kaplan
                                                     United States District Judge
